Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Election/Restrictions
Claim 1 is allowable. Claims 11 and 13-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on09/14/2021, is hereby withdrawn and claims 11 and 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Dierker on 09/09/2022.
1.  (amended) A coating composition, comprising: 
an inorganic pigment having a median particle size ranging from about 0.75 µm to about 5 µm;
a latex;
a cationic fixing agent; and
a stabilizer selected from the group consisting of ethopropoxylated polyarylphenol, ethoxylated tristyrylphenol, modified fatty alcohol polyglycol ethers, and combinations thereof;
wherein:
the inorganic pigment is present in an amount ranging from about 70 dry wt% to about 90 dry wt% based on a total dry weight of the coating composition; 
the latex is present in an amount ranging from about 5 dry wt% to about 20 dry wt% based on the total dry weight of the coating composition;
the cationic fixing agent is present in an amount ranging from about 3 dry wt% to about 10 dry wt% based on the total dry weight of the coating composition; and 
the stabilizer is present in an amount ranging from about 0.01 dry wt% to about 2 dry wt% based on the total dry weight of the coating composition. 
2.  (Cancelled) 
3.  (Cancelled) 
10.  (amended) A coating composition, consisting essentially of: 
an inorganic pigment having a median particle size ranging from about 0.75 µm to about 5 µm;
a latex formed from a monomer selected from the group consisting of vinyl monomers, allylic monomers, olefin monomers, unsaturated hydrocarbon monomers, and combinations thereof and present in an amount ranging from about 5 dry wt% to about 20 dry wt% based on the total dry weight of the coating composition;
a cationic fixing agent selected from the group consisting of water-soluble mono-valent metallic salts, water-soluble multi-valent metallic salts, and combinations thereof, wherein the metallic salt includes (i) a cation of a metal selected from the group consisting of Group I metals, Group II metals, Group III metals, transition metals, and combinations thereof, and (ii) an anion selected from the group consisting of chloride, iodide, bromide, nitrate, sulfate, sulfite, phosphate, chlorate, acetate, chlorohydrate, and combinations thereof; 
a stabilizer selected from the group consisting of ethopropoxylated polyarylphenol, ethoxylated tristyrylphenol, modified fatty alcohol polyglycol ethers, and combinations thereof; and 
water;
wherein:
the inorganic pigment is present in an amount ranging from about 70 dry wt% to about 90 dry wt% based on a total dry weight of the coating composition; 
the cationic fixing agent is present in an amount ranging from about 3 dry wt% to about 10 dry wt% based on the total dry weight of the coating composition; and 
the stabilizer is present in an amount ranging from about 0.01 dry wt% to about 2 dry wt% based on the total dry weight of the coating composition.
11.  (amended) A printable recording medium, comprising: 
a base substrate; and
a first ink-receiving layer coating composition including:
an inorganic pigment having a median particle size ranging from about 0.75 µm to about 5 µm;
a latex;
a cationic fixing agent; and
a stabilizer selected from the group consisting of ethopropoxylated polyarylphenol, ethoxylated tristyrylphenol, modified fatty alcohol polyglycol ethers, and combinations thereof;
	wherein:
the inorganic pigment is present in an amount ranging from about 70 dry wt% to about 90 dry wt% based on a total dry weight of the coating composition; 
the latex is present in an amount ranging from about 5 dry wt% to about 20 dry wt% based on the total dry weight of the coating composition;
the cationic fixing agent is present in an amount ranging from about 3 dry wt% to about 10 dry wt% based on the total dry weight of the coating composition; and 
the stabilizer is present in an amount ranging from about 0.01 dry wt% to about 2 dry wt% based on the total dry weight of the coating composition.
12.  (Cancelled)
15.  (Cancelled) 
16.  (Canceled) 
Claims 1, 4 - 11,13 -14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all the cumulative limitations of claim 1. The prior art does not disclose nor render obvious all the cumulative limitations of claim 10. The prior art does not disclose nor render obvious all the cumulative limitations of claim 11.The prior art does not disclose nor render obvious all the cumulative limitations of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731